Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 1 of 35 PageID #: 167




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 MICHAEL COLLINS, et al.,

        Plaintiffs,

 v.                                                  Civil Action No. 3:20-cv-00375-CJS

 MICHAEL ADAMS, in his
 official capacity as the Secretary of State of
 Kentucky;
 et al.,

        Defendants.




       ANSWER OF MICHAEL ADAMS, IN HIS OFFICIAL CAPACITY AS THE

                          SECRETARY OF STATE OF KENTUCKY


                                        INTRODUCTION


       Defendant Michael Adams, in his official capacity as the Secretary of State of Kentucky

(hereinafter “Secretary Adams”), by and through counsel, hereby files his Answer to the

Complaint of Plaintiffs Michael Collins, Jeffrey Cosby, Thela Elliott, Gracie Lewis, DeJuan

Nash, Tiffany Price, League of Women Voters of Kentucky (LWVKY), Louisville Urban

League (LUL), and Kentucky Conference of NAACP Branches (collectively “Plaintiffs”).

1.     Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations contained in paragraph 1 of the Complaint, and he therefore denies

       the same.
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 2 of 35 PageID #: 168




2.        Secretary Adams is without sufficient knowledge or information to form a belief as to the

          truth of the allegations contained in paragraph 2 of the Complaint, and he therefore denies

          the same.

3.        With regard to the allegations set forth in paragraph 3 of the Complaint, Secretary Adams

          admits that Kentucky officials took steps to protect Kentuckians’ right to vote safely in the

          June 23 primary election. Secretary Adams denies that Kentucky’s voting laws are

          “extremely restrictive.” 1 Secretary Adams also denies the allegation that Kentucky officials

          “declined to take similar steps to safeguard the November 3, 2020 election.” 2

4.        Secretary Adams is without sufficient knowledge or information to form a belief as to the

          truth of the allegations set forth in paragraph 4 of the Complaint, and he therefore denies

          the same.

5.        Secretary Adams is without sufficient knowledge or information to form a belief as to the

          truth of the allegations set forth in paragraph 5 of the Complaint, and he therefore denies

          the same.

6.        Secretary Adams is without sufficient knowledge or information to form a belief as to the

          truth of the allegations set forth in paragraph 6 of the Complaint, and he therefore denies

          the same.

7.        Secretary Adams denies the allegations set forth in the first sentence of paragraph 7 of the

          Complaint. Secretary Adams admits the allegations set forth in the second sentence of

          paragraph 7. Secretary Adams denies the allegation set forth in the third sentence of

          paragraph. The allegations set forth in the remainder of paragraph 7 call for legal




1   Compl. ¶ 3.
2 Ibid.


                                                   2
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 3 of 35 PageID #: 169




      conclusions to which no response is required. To the extent a response is required,

      Kentucky law speaks for itself and Secretary Adams denies any allegations inconsistent

      with it.

8.    Secretary Adams denies the allegations set forth in the first sentence of paragraph 8 of the

      Complaint. The allegations set forth in the remainder of paragraph 8 call for legal

      conclusions to which no response is required. To the extent that a response is required,

      Kentucky law speaks for itself and Secretary Adams denies any allegations inconsistent

      with it.

9.    Secretary Adams denies the allegations set forth in paragraph 9 of the Complaint.

10.   The allegations set forth in paragraph 10 of the Complaint call for legal conclusions to

      which no response is required. To the extent that a response is required, Secretary Adams

      denies the allegations therein.

11.   Secretary Adams denies the allegations set forth in the first sentence of paragraph 11 of the

      Complaint. Secretary Adams admits the allegations set forth in the remainder in paragraph

      11 of the Complaint.

12.   Secretary Adams denies the allegations set forth in paragraph 12 of the Complaint.

13.   The allegations set forth in paragraph 13 of the Complaint call for legal conclusions to

      which no response is required. To the extent that a response is required, S.B. 2 speaks for

      itself and Secretary Adams denies any allegations inconsistent with it. .

14.   Secretary Adams denies the allegations set forth in paragraph 14 of the Complaint.

15.   Secretary Adams denies the allegations set forth in paragraph 15 of the Complaint.

16.   Secretary Adams denies the allegations set forth in the second sentence of paragraph 16 of

      the Complaint. As to the allegations set forth in the remainder of paragraph 16, Secretary



                                               3
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 4 of 35 PageID #: 170




      Adams admits only that Plaintiffs bring this action under the First and Fourteenth

      Amendments of the U.S. Constitution.

17.   Secretary Adams denies the allegations set forth in paragraph 17 of the Complaint.

18.   Secretary Adams denies the allegations contained in the first three sentences of paragraph

      18 of the Complaint. Secretary Adams admits the allegations set forth in the last sentence

      of paragraph 18.

19.   Secretary Adams denies the allegations set forth in paragraph 19 of the Complaint.

                               JURISDICTION AND VENUE

20.   With regard to the allegations set forth in paragraph 20 of the Complaint, Secretary Adams

      admits only that Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 and denies

      anything further.

21.   The allegations set forth in paragraph 21 of the Complaint call for legal conclusions to

      which no response is required. To the extent that a response is required, Secretary Adams

      denies the allegations therein.

22.   The allegations set forth in paragraph 22 of the Complaint call for legal conclusions to

      which no response is required. To the extent that a response is required, Secretary Adams

      denies the allegations therein.

23.   The allegations set forth in paragraph 23 of the Complaint call for legal conclusions to

      which no response is required. To the extent that a response is required, Secretary Adams

      denies the allegations therein.

24.   The allegations set forth in paragraph 24 of the Complaint call for legal conclusions to

      which no response is required. To the extent that a response is required, Secretary Adams

      denies the allegations therein.



                                              4
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 5 of 35 PageID #: 171




25.   The allegations set forth in paragraph 25 of the Complaint call for legal conclusions to

      which no response is required. To the extent that a response is required, Secretary Adams

      denies the allegations therein.

                                          PARTIES

I.    Plaintiffs

      A.      Michael Collins

26.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 26 of the Complaint and therefore denies the

      same.

27.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 27 of the Complaint and therefore denies the

      same.

28.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 28 of the Complaint and therefore denies the

      same.

29.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 29 of the Complaint and therefore denies the

      same.

      B.      Jeffrey Cosby

30.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 30 of the Complaint and therefore denies the

      same.




                                               5
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 6 of 35 PageID #: 172




31.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 31 of the Complaint and therefore denies the

      same.

32.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 32 of the Complaint and therefore denies the

      same.

33.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 33 of the Complaint and therefore denies the

      same.

34.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 34 of the Complaint and therefore denies the

      same.

      C.      Thela Elliott

35.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 35 of the Complaint and therefore denies the

      same.

36.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 36 of the Complaint and therefore denies the

      same.

37.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 37 of the Complaint and therefore denies the

      same.




                                               6
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 7 of 35 PageID #: 173




38.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 38 of the Complaint and therefore denies the

      same.

39.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 39 of the Complaint and therefore denies the

      same.

      D.      Gracie Lewis

40.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 40 of the Complaint and therefore denies the

      same.

41.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 41 of the Complaint and therefore denies the

      same.

42.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 42 of the Complaint and therefore denies the

      same.

43.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 43 of the Complaint and therefore denies the

      same.

      E.      DeJuan Nash

44.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 44 of the Complaint and therefore denies the

      same.



                                               7
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 8 of 35 PageID #: 174




45.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 45 of the Complaint and therefore denies the

      same.

46.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 46 of the Complaint and therefore denies the

      same.

47.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 47 of the Complaint and therefore denies the

      same.

      F.      Tiffany Price

48.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 48 of the Complaint and therefore denies the

      same.

49.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 49 of the Complaint and therefore denies the

      same.

50.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 50 of the Complaint and therefore denies the

      same.

51.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 51 of the Complaint and therefore denies the

      same.




                                               8
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 9 of 35 PageID #: 175




52.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 52 of the Complaint and therefore denies the

      same.

      G.      League of Women Voters of Kentucky

53.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 53 of the Complaint and therefore denies the

      same.

54.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 54 of the Complaint and therefore denies the

      same.

55.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 55 of the Complaint and therefore denies the

      same.

56.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in the first sentence of paragraph 56 of the Complaint and

      therefore denies the same. Secretary Adams denies the allegations set forth in the remainder

      of paragraph 56 of the Complaint.

57.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 57 of the Complaint and therefore denies the

      same.

58.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 58 of the Complaint and therefore denies the

      same.



                                               9
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 10 of 35 PageID #: 176




59.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 59 of the Complaint and therefore denies the

      same.

60.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 60 of the Complaint and therefore denies the

      same.

61.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 61 of the Complaint and therefore denies the

      same.

      H.      Louisville Urban League

62.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 62 of the Complaint and therefore denies the

      same.

63.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 63 of the Complaint and therefore denies the

      same.

64.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 64 of the Complaint and therefore denies the

      same.

65.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

      truth of the allegations set forth in paragraph 65 of the Complaint and therefore denies the

      same.




                                              10
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 11 of 35 PageID #: 177




66.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 66 of the Complaint and therefore denies the

       same.

67.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 67 of the Complaint and therefore denies the

       same.

68.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 68 of the Complaint and therefore denies the

       same.

  I.   The Kentucky Conference of NAACP Branches

69.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 69 of the Complaint and therefore denies the

       same.

70.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 70 of the Complaint and therefore denies the

       same.

71.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in the first three sentences of paragraph 71 of the Complaint

       and therefore denies the same.

72.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 72 of the Complaint and therefore denies the

       same.




                                                 11
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 12 of 35 PageID #: 178




73.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 73 of the Complaint and therefore denies the

         same.

74.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 74 of the Complaint and therefore denies the

         same.

75.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 75 of the Complaint and therefore denies the

         same.

76.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 76 of the Complaint and therefore denies the

         same.

II.      Defendants

      A. Secretary of State Michael Adams

77.      Secretary Adams admits the allegations set forth in paragraph 77 of the Complaint.

78.      Secretary Adams admits the allegations set forth in paragraph 78 of the Complaint.

79.      The allegations set forth in paragraph 79 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.

80.      The allegations set forth in paragraph 80 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.




                                                 12
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 13 of 35 PageID #: 179




81.      The allegations set forth in paragraph 81 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.

      B. Governor Andrew Beshear

82.      Secretary Adams admits the allegations set forth in paragraph 82 of the Complaint.

83.      The allegations set forth in paragraph 83 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.

84.      The allegations set forth in paragraph 84 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.

85.      The allegations set forth in paragraph 85 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.

      C. Chairman Albert Benjamin Chandler, III

86.      Secretary Adams admits the allegations set forth in paragraph 86 of the Complaint.

87.      The allegations set forth in paragraph 87 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.

88.      The allegations set forth in paragraph 88 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.




                                                 13
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 14 of 35 PageID #: 180




89.      The allegations set forth in paragraph 89 of the Complaint call for legal conclusions to

         which no response is required. To the extent that a response is required, Kentucky law

         speaks for itself and Secretary Adams denies any allegations inconsistent with it.

                                   FACTUAL ALLEGATIONS

      A. Public Health Impact of COVID-19

90.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 90 of the Complaint and therefore denies the

         same.

91.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 91 of the Complaint and therefore denies the

         same.

92.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 92 of the Complaint and therefore denies the

         same.

93.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 93 of the Complaint and therefore denies the

         same.

94.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 94 of the Complaint and therefore denies the

         same.

95.      Secretary Adams is without sufficient knowledge or information to form a belief as to the

         truth of the allegations set forth in paragraph 95 of the Complaint and therefore denies the

         same.



                                                 14
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 15 of 35 PageID #: 181




96.     Secretary Adams is without sufficient knowledge or information to form a belief as to the

        truth of the allegations set forth in paragraph 96 of the Complaint and therefore denies the

        same.

97.     Secretary Adams is without sufficient knowledge or information to form a belief as to the

        truth of the allegations set forth in paragraph 97 of the Complaint and therefore denies the

        same.

98.     Secretary Adams is without sufficient knowledge or information to form a belief as to the

        truth of the allegations set forth in paragraph 98 of the Complaint and therefore denies the

        same.

99.     Secretary Adams is without sufficient knowledge or information to form a belief as to the

        truth of the allegations set forth in paragraph 99 of the Complaint and therefore denies the

        same.

100.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

        truth of the allegations set forth in paragraph 100 of the Complaint and therefore denies the

        same.

101.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

        truth of the allegations set forth in paragraph 101 of the Complaint and therefore denies the

        same.

      B. COVID-19 in Kentucky

102.    Secretary Adams is without sufficient knowledge or information to form a belief as to the

        truth of the allegations set forth in paragraph 102 of the Complaint and therefore denies the

        same.




                                                 15
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 16 of 35 PageID #: 182




103.   Any of Governor Beshear’s executive orders or statements speak for themselves and no

       response to the allegations of paragraph 103 of the Complaint is required. To the extent a

       response is required for the allegations in paragraph 103, Secretary Adams denies the same.

104.   Secretary Adams denies the allegations set forth in the first sentence of paragraph 104 of

       the Complaint. Secretary Adams admits the allegations set forth in the remainder of

       paragraph 104.

105.   Any of Governor Beshear’s executive orders or statements speak for themselves and no

       response is required to the allegations of paragraph 105 of the Complaint. To the extent a

       response is required for the allegations set forth in paragraph 105, Secretary Adams denies

       the same.

106.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 106 of the Complaint and therefore denies the

       same.

107.   Secretary Adams admits the allegations set forth in the first and second sentences of

       paragraph 107 of the Complaint. Secretary Adams denies the allegations set forth in the

       last sentence of paragraph 107.

108.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 108 of the Complaint and therefore denies the

       same.

109.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 109 of the Complaint and therefore denies the

       same.




                                                16
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 17 of 35 PageID #: 183




110.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 110 of the Complaint and therefore denies the

       same.

111.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 111 of the Complaint and therefore denies the

       same.

   C. Health Risks of In-Person Voting During a Pandemic

112.   Secretary Adams denies the allegations set forth in paragraph 112 of the Complaint.

113.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 113 of the Complaint and therefore denies the

       same.

114.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 114 of the Complaint and therefore denies the

       same.

115.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 115 of the Complaint and therefore denies the

       same.

116.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 116 of the Complaint and therefore denies the

       same.

117.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 117 of the Complaint and therefore denies the

       same.



                                                17
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 18 of 35 PageID #: 184




118.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 118 of the Complaint and therefore denies the

       same.

119.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 119 of the Complaint and therefore denies the

       same.

120.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 120 of the Complaint and therefore denies the

       same.

121.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 121 of the Complaint and therefore denies the

       same.

       i.      Voters with Underlying Medical Conditions

122.   Secretary Adams denies the allegations set forth in paragraph 122 of the Complaint.

123.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 123 of the Complaint and therefore denies the

       same.

124.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 124 of the Complaint and therefore denies the

       same.

125.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 125 of the Complaint and therefore denies the

       same.



                                                18
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 19 of 35 PageID #: 185




126.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 126 of the Complaint and therefore denies the

       same.

127.   Secretary Adams denies the allegations set forth in paragraph 127 of the Complaint.

       ii.     Black Voters

128.   Secretary Adams denies the allegations set forth in paragraph 128 of the Complaint.

129.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 129 of the Complaint, and he therefore denies

       the same.

130.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 130 of the Complaint and therefore denies the

       same.

131.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 131 of the Complaint and therefore denies the

       same.

132.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 132 of the Complaint and therefore denies the

       same.

133.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 133 of the Complaint and therefore denies the

       same.




                                                19
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 20 of 35 PageID #: 186




134.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 134 of the Complaint and therefore denies the

       same.

135.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 135 of the Complaint and therefore denies the

       same.

136.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 136 of the Complaint and therefore denies the

       same.

137.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 137 of the Complaint and therefore denies the

       same.

138.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 138 of the Complaint and therefore denies the

       same.

       iii.       Older Voters

139.   Secretary Adams denies the allegations set forth in paragraph 139 of the Complaint.

140.   The allegations in the remainder of paragraph 140 of the Complaint call for legal

       conclusions to which no response is required. To the extent that a response is required,

       Kentucky law speaks for itself and Secretary Adams denies any allegations inconsistent

       with it.




                                                20
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 21 of 35 PageID #: 187




141.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 141 of the Complaint and therefore denies the

       same.

142.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 142 of the Complaint and therefore denies the

       same.

143.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 143 of the Complaint and therefore denies the

       same.

144.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 144 of the Complaint and therefore denies the

       same.

145.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 145 of the Complaint and therefore denies the

       same.

146.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 146 of the Complaint and therefore denies the

       same.

147.   Secretary Adams denies the allegations set forth in paragraph 147 of the Complaint.

       iv.     Voters with Disabilities

148.   Secretary Adams denies the allegations set forth in paragraph 148 of the Complaint.




                                                21
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 22 of 35 PageID #: 188




149.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 149 of the Complaint and therefore denies the

       same.

150.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 150 of the Complaint and therefore denies the

       same.

151.   Secretary Adams admits the allegations set forth in the first sentence of paragraph 151 of

       the Complaint. Secretary Adams denies the allegations set forth in the remainder of

       paragraph 151.

152.   Secretary Adams denies the allegations set forth in paragraph 152 of the Complaint.

153.   Secretary Adams denies the allegations set forth in paragraph 153 of the Complaint.

II.    Kentucky’s Current Election Laws Unduly and Unreasonably Burden the Voting
Rights of Kentuckians.

       A.      Kentucky Election Law

               i.       Excuse requirement to Vote by Mail-In Absentee Ballot

154.   The allegations in paragraph 154 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

155.   The allegations in paragraph 155 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

156.   Secretary Adams denies the allegations set forth in paragraph 156 of the Complaint.




                                                22
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 23 of 35 PageID #: 189




157.   The allegations in paragraph 157 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

158.   The allegations in paragraph 158 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

              ii.     Photo ID Law

159.   The allegations in paragraph 159 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

160.   The allegations in paragraph 160 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

161.   The allegations in paragraph 161 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

162.   The allegations in paragraph 162 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

163.   The allegations in paragraph 163 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.




                                                23
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 24 of 35 PageID #: 190




164.   The allegations in paragraph 164 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

165.   The allegations in paragraph 165 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

166.   The allegations in paragraph 166 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

167.   The allegations in paragraph 167 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

168.   The allegations in paragraph 168 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

                  iii.   Modification for Primary Election

169.   Secretary Adams denies the allegation set forth in the first sentence of paragraph 169 of

       the Complaint that Kentucky officials “enacted” modifications for the June 23 primary

       election. The allegations set forth in the remainder of paragraph 169 call for legal

       conclusions to which no response is required. To the extent that a response is required,

       Kentucky law speaks for itself and Secretary Adams denies any allegations inconsistent

       with it.




                                                24
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 25 of 35 PageID #: 191




170.   The allegations set forth in paragraph 170 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself and Secretary Adams denies any allegations inconsistent with it.

171.   The allegations set forth in paragraph 171 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required Kentucky law

       speaks for itself, and Secretary Adams denies any allegations inconsistent with it.

172.   The allegations set forth in paragraph 172 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself and Secretary Adams denies any allegations inconsistent with it.

173.   The allegations set forth in paragraph 173 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself and Secretary Adams denies any allegations inconsistent with it.

174.   The allegations set forth in paragraph 174 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself and Secretary Adams denies any allegations inconsistent with it.

175.   The allegations set forth in paragraph 175 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself and Secretary Adams denies any allegations inconsistent with it.

176.   The allegations set forth in paragraph 176 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself and Secretary Adams denies any allegations inconsistent with it.




                                               25
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 26 of 35 PageID #: 192




177.   The allegations set forth in paragraph 177 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself and Secretary Adams denies any allegations inconsistent with it.

       B.      Unreasonable Burden Imposed by the Excuse Requirement

178.   The allegations set forth in the first two sentences of paragraph 178 of the Complaint call

       for legal conclusions to which no response is required. To the extent that a response is

       required, Kentucky law speaks for itself and Secretary Adams denies any allegations

       inconsistent with it. Secretary Adams is without sufficient knowledge or information to

       form a belief as to the truth of the other allegations set forth in paragraph 178 and therefore

       denies the same.

179.   Secretary Adams admits the allegations set forth in paragraph 179 of the Complaint.

180.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 180 of the Complaint and therefore denies the

       same.

181.   The allegations in paragraph 181 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

182.   The allegations in paragraph 182 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

183.   The allegations in paragraph 183 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.



                                                 26
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 27 of 35 PageID #: 193




184.   Secretary Adams denies the allegations set forth in paragraph 184 of the Complaint insofar

       as Defendants have not made any construction of “illness” or “medical emergency,” one

       way or the other for purposes of the November 3, 2020 election.

185.   Secretary Adams denies the allegations set forth in paragraph 185 of the Complaint.

186.   The allegations in paragraph 186 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, the laws of Kentucky and

       other states speak for themselves and Secretary Adams denies any allegations inconsistent

       with them.

187.   Secretary Adams denies the allegations set forth in paragraph 187 of the Complaint.

188.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 188 of the Complaint and therefore denies the

       same.

189.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 189 of the Complaint and therefore denies the

       same.

190.   Secretary Adams denies the allegations set forth in paragraph 190 of the Complaint.

191.   Secretary Adams denies the allegations set forth in paragraph 191 of the Complaint.

192.   Secretary Adams denies the allegations set forth in paragraph 192 of the Complaint.

193.   The allegations in paragraph 193 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

       C.      Unreasonable Burden Imposed by Photo ID Law

               i.     S.B. 2 Constructively Denies Many Kentuckians the Right to Vote.



                                                27
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 28 of 35 PageID #: 194




194.   The allegations in paragraph 194 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, S.B. 2 speaks for itself and

       Secretary Adams denies any allegations inconsistent with it.

195.   The allegations in the first sentence of paragraph 195 of the Complaint call for legal

       conclusions to which no response is required. To the extent that a response is required,

       Crawford v. Marion Cty. Election Board speaks for itself and Secretary Adams denies any

       allegations inconsistent with it. Secretary Adams is without sufficient knowledge or

       information to form a belief as to the truth of the allegations set forth in the second sentence

       of paragraph 195 and therefore denies the same.

196.   The allegations set forth in the first sentence of paragraph 196 of the Complaint call for

       legal conclusions to which no response is required. To the extent that a response is required,

       S.B. 2 speaks for itself and Secretary Adams denies any allegations inconsistent with it.

       Secretary Adams denies the allegations set forth in the last sentence of paragraph 196 of

       the Complaint.

197.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 197 of the Complaint and therefore denies the

       same.

198.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 198 of the Complaint and therefore denies the

       same.

199.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 199 of the Complaint and therefore denies the

       same.



                                                 28
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 29 of 35 PageID #: 195




200.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 200 of the Complaint and therefore denies the

       same.

201.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 201 of the Complaint and therefore denies the

       same.

202.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 202 of the Complaint and therefore denies the

       same.

203.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 203 of the Complaint and therefore denies the

       same.

204.   Secretary Adams denies the allegations set forth in the first sentence of paragraph 204 of

       the Complaint. Secretary Adams is without sufficient knowledge or information to form a

       belief as to the truth of the allegations set forth in the third sentence of paragraph 203 and

       therefore denies the same. The allegations set forth in the remainder of paragraph 204 of

       the Complaint call for legal conclusions to which no response is required. To the extent

       that a response is required, S.B. 2 speaks for itself and Secretary Adams denies any

       allegations inconsistent with it.

205.   The allegations in paragraph 205 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

206.   Secretary Adams denies the allegations set forth in paragraph 206 of the Complaint.



                                                29
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 30 of 35 PageID #: 196




207.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in the first sentence of paragraph 207 of the Complaint.

       Secretary Adams denies any allegations set forth in the remainder of paragraph 207.

208.   The allegations in the first sentence of paragraph 208 of the Complaint call for legal

       conclusions to which no response is required. To the extent that a response is required,

       Kentucky law speaks for itself and Secretary Adams denies any allegations inconsistent

       with it. Secretary Adams is without sufficient knowledge or information to form a belief

       as to the truth of the allegations set forth in the remainder of paragraph 208 of the

       Complaint and therefore denies the same.

209.   The allegations in paragraph 209 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

210.   Secretary Adams denies the allegations set forth in the first sentence of paragraph 210 of

       the Complaint. Secretary Adams denies the characterization of his remarks and views in

       the remaining allegations set forth in paragraph 210.

211.   The allegations set forth in paragraph 211 of the Complaint call for legal conclusions, so

       Secretary Adams is not required to respond, but to the extent that a response is required,

       he denies the allegations contained therein.

212.   The allegations in paragraph 212 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.




                                               30
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 31 of 35 PageID #: 197




213.   The allegations in paragraph 213 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

214.   The allegations in paragraph 214 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky law speaks for

       itself and Secretary Adams denies any allegations inconsistent with it.

                                    CLAIMS FOR RELIEF

                                            Count 1

215.   No response is required for the allegations set forth in paragraph 215 of the Complaint.

216.   The allegations set forth in paragraph 216 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky and

       federal law speak for themselves, and Secretary Adams denies any allegations inconsistent

       with them.

217.   The allegations set forth in paragraph 217 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself, and Secretary Adams denies any allegations inconsistent with it.

218.   The allegations set forth in paragraph 218 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky and

       federal law speak for themselves, and Secretary Adams denies any allegations inconsistent

       with them.

219.   Secretary Adams is without sufficient knowledge or information to form a belief as to the

       truth of the allegations set forth in paragraph 219 of the Complaint.




                                                31
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 32 of 35 PageID #: 198




220.   The allegations set forth in paragraph 220 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, Kentucky law

       speaks for itself, and Secretary Adams denies any allegations inconsistent with it.

221.   The allegations in paragraph 221 of the Complaint call for legal conclusions to which no

       response is required. To the extent that a response is required, Kentucky and federal law

       speak for themselves and Secretary Adams denies any allegations inconsistent with them.

222.   The allegations set forth in paragraph 222 of the Complaint call for legal conclusions to

       which no response is required.

223.   The allegations set forth in paragraph 223 of the Complaint call for legal conclusions to

       which no response is required.

224.   The allegations set forth in paragraph 224 of the Complaint call for legal conclusions to

       which no response is required.

                                            Count 2

225.   No response is required for the allegations set forth in paragraph 225 of the Complaint.

226.   The allegations set forth in paragraph 226 of the Complaint call for legal conclusions to

       which no response is required.

227.   The allegations set forth in paragraph 227 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, S.B. 2 speaks for

       itself, and Secretary Adams denies any allegations inconsistent with it.

228.   The allegations set forth in paragraph 228 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, S.B. 2 speaks for

       itself, and Secretary Adams denies any allegations inconsistent with it.




                                               32
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 33 of 35 PageID #: 199




229.   The allegations set forth in paragraph 229 of the Complaint call for legal conclusions to

       which no response is required.

230.   The allegations set forth in paragraph 230 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, S.B. 2 speaks for

       itself, and Secretary Adams denies any allegations inconsistent with it.

231.   The allegations set forth in paragraph 231 of the Complaint call for legal conclusions to

       which no response is required.

232.   The allegations set forth in paragraph 232 of the Complaint call for legal conclusions to

       which no response is required.

233.   The allegations set forth in paragraph 233 of the Complaint call for legal conclusions to

       which no response is required. To the extent that a response is required, S.B. 2 speaks for

       itself, and Secretary Adams denies any allegations inconsistent with it.

234.   Secretary Adams denies the allegations set forth in paragraph 234 of the Complaint.

235.   Secretary Adams denies the allegations set forth in paragraph 235 of the Complaint.

                                  AFFIRMATIVE DEFENSES

236.   All allegations in the Complaint that are not expressly admitted are denied.

237.   The Complaint fails to state a claim for which relief can be granted.

238.   The issues brought forth by Plaintiffs constitute political questions and are therefore

       nonjusticiable because the Judicial power of the United States does not extend to political

       questions.

239.   Plaintiffs failed to join parties that are necessary and indispensable to the resolution of this

       suit, and are therefore in violation of Federal Rule of Civil Procedure 19.

240.   Plaintiffs’ Complaint seeks relief that would violate federal and state law.



                                                 33
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 34 of 35 PageID #: 200




241.   Plaintiffs lack standing to assert the claims contained in the Complaint and consequently

       the Court lacks jurisdiction to grant the relief they seek;

242.   Secretary Adams reserves the right to amend his Answer and to assert additional

       affirmative defenses.

                                    PRAYER FOR RELIEF

WHEREFORE, by reason of the foregoing, Defendant Michael Adams hereby respectfully

requests that the Court enter judgment in his favor and the following relief, that:

   1. The court declare that the Kentucky Secretary of State may make recommendations

       regarding elections during a state of emergency at his sole discretion pursuant to his powers

       under the Kentucky Constitution and Kentucky Revised Statutes;

   2. The Complaint be dismissed and held for naught;

   3. Secretary Adams recover his costs, expenses, and reasonable attorney fees incurred herein;

       and

   4. Secretary Adams receive any and all other relief to which he may be entitled.



Respectfully Submitted,

 /s/ Michael R. Wilson
 Michael G. Adams (sos.secretary@ky.gov)
 Michael R. Wilson (michael.wilson@ky.gov)
 Office of the Secretary of State
 700 Capital Avenue
 State Capitol, Suite 152
 Frankfort, KY 40601
 (502) 782-7422
 Counsel for Michael Adams, in his official
 capacity as the Secretary of State of Kentucky




                                                  34
Case 3:20-cv-00375-CRS Document 20 Filed 06/29/20 Page 35 of 35 PageID #: 201




                                 CERTIFICATE OF SERVICE

        It is hereby certified by undersigned counsel that the foregoing was filed on this 29th day
of June, 2020 through the federal Case Management Electronic Case Filing (CM/ECF) system,
which will generate a notice of electronic filing (NEF) to all users who have registered in this
action; and a true and correct copy was hand-delivered to the following:


Hon. Andrew Beshear
In his official capacity as the Governor of Kentucky
Office of the Governor
700 Capital Avenue, Suite 100
Frankfort, KY 40601

                                              /s/ Michael R. Wilson




                                                35
